Opinion by
Clark, J.
§ 752. Petition on sworn account; necessary allegations in. A sworn account attached as an exhibit to a petition does not relieve the pleader from making all the necessary allegations of delivery and price under the contract of which the exhibit might be the evidence, and the petition in itself should contain these averments, stated in such direct and explicit manner as to show a.clear cause of action, without reference to the account. [Rule 19, 47 Tex. 620.
Eeversed and remanded.